Citation Nr: 1700931	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1968 to March 1970.  Among other awards, the Veteran received the Combat Action Ribbon and Vietnam Campaign Medal with device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that his current psychiatric disability developed as a result of his traumatic in-service combat experiences.  A review of the record shows that the Veteran participated in multiple combat operations while serving in the Republic of Vietnam.  

In February 2011, the Veteran was underwent a VA psychiatric examination.  During his interview, the Veteran reported having been in direct combat, but did not identify any specific traumatic incidents.  No stressor statement was provided.  The examiner noted that the Veteran had not had any psychiatric treatment other than marriage counseling.  Following his objective evaluation of the Veteran's reported mental health symptomatology, which included avoidance behavior and irritability, the examiner determined that the Veteran's symptoms were not consistent with a diagnosis of PTSD.  Overall, and based on a complete review of the Veteran's record, the examiner determined that the Veteran did not have a mental health diagnosis under DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, 4th Edition) criteria.  

The Board acknowledges that current amended VA regulations provide that all psychiatric diagnoses must conform to the DSM-V; however, those amendments do not apply to claims, such as this one, that were received by VA or pending before the AOJ prior to August 4, 2014.  79 Fed. Reg. 149, 45094 (August 4, 2014).  Thus, the reference to the DSM-IV is appropriate here.  

Subsequent to his February 2011 VA examination, the Veteran submitted private mental health records from 1982 and 1983 documenting his treatment following an incident as his workplace where he got up from his desk and started babbling around the office.  The records show that the Veteran attended approximately 14 sessions with a private clinical social work supervisor (CSWS).  The private CSWS noted that the Veteran exhibited symptoms of dysphoric mood, nightmares, undue feelings of guilt and responsibility, hypersensitivity, excessive guilt, and situational and life adjustment problems centering around issues with marriage and adjustment following his return from combat duty in Vietnam.  The Veteran reported that he had been increasingly preoccupied with his in-service combat experiences for the past two to three months.  The private CSWS diagnosed the Veteran with chronic, delayed-type PTSD and atypical depression.  

The evidence of record does not indicate that the private CSWS discussed whether the Veteran's particular symptoms conformed to the DSM-IV criteria in diagnosing PTSD, or any other mental health disorder.  The Board recognizes that, generally, mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD, and thus such diagnoses are presumed to conform to the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  In this case, the private CSWS diagnoses are not entitled to such a presumption.  However, the evidence does show that the Veteran did undergo mental health treatment 12 years after his separation from service, a fact not known at the time of his February 2011 VA examination.  Furthermore, although the diagnoses provided by the private CSWS are not dispositive, they do suggest that the Veteran may have a current mental health disability that is related to his in-service combat experiences.  To reconcile the discrepancy as to whether the Veteran has a current mental health diagnosis, the Board finds that on remand, the Veteran warrants a new VA examination to resolve and consider the conflicting medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding mental health treatment records that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA psychiatric examination for his acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Does the Veteran have a current mental health diagnosis?  If so, please identify.

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider that the Veteran participated in multiple combat operations during his active duty service.  In addition, the examiner should consider and address the Veteran's private mental health treatment records from 1982 and 1983, which reflect his treatment for various mental health symptoms and his diagnoses of PTSD and atypical depression by a clinical social work supervisor.  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

